Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to Applicant's reply filed March 10, 2021.   Claims 1-20 are pending.  Claims 1, 2, 5-7, 11, 12, 14, and 15 have been amended.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8, 10-15  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. 20150224268-A1 (hereinafter Henry) and further in view of US Patent App. 20110120482 (hereinafter Brenneise).
Regarding claim 1, Henry discloses aerosol delivery devices that comprise a charging accessory and methods for interacting with the devices.  Henry discloses a module (Fig. 1, control body 102) comprising: a first coupling element (Fig. 1, proximal attachment end 122)  adapted to connect to the electronic smoking device (Fig. 1, cartridge 104) a second coupling element (¶30) adapted to connect to a portable electronic device (¶55, ¶71-¶73) and an energy storage (Fig. 1, battery 110) adapted for powering the electronic smoking device; wherein the module is adapted to supply energy, received from the portable electronic device via the second coupling element, to the energy storage. (¶5, ¶30, ¶35).  
Henry does not explicitly disclose wherein the module is configured to charge a battery of the electronic smoking device and to directly power an atomizer/liquid reservoir portion of the electronic smoking device.
Henry discloses broad use of battery and connectivity with several references incorporated to power the device and the components thereof.  Specifically Henry discloses an embodiment where the reservoir is in electrical and in contact with both the battery and the controller (¶40).  Henry further incorporates by reference US Patent App. 20100028766 to PECKERAR which describes many battery types that are rechargeable and thin to place into small devices.  Henry teaches a person of ordinary skill in the art to broadly choose among battery technology.  Henry further incorporates WO 2013/098396, WO 2013/098397, and WO 2013/098398, “which describe controllers configured to control power supplied to a heater element from a power source as a means to monitor a status of the device, such as heater temperature, air flow past a heater, and presence of an aerosol forming material near a heater.” (¶44)  Henry also incorporates “U.S. Pat. No. 6,803,545 to Blake et al. discloses specific 
Henry further discloses the charging accessory device 304.  This device may have a housing to attach to the cartridge 104 or 204 and be used with the aerosol delivery device 302 (¶54).  Additionally, Henry discloses that this device may take on several shapes to be carried in a pocket or handbag (¶55).   Henry discloses that the housing 400 illustrated in Fig. 4 is non limiting, but that it may be configured to receive the control body portion OR the fully assembled device (¶56).  Henry discloses that the charging accessory device may include a power storage device 322 to charge the battery 312 AND/OR other component of the aerosol delivery device (¶59, emphasis added).
Brenneise teaches a hand-held apparatus to vaporize volatile compounds disposed in a solid source material (Abstract).  Brenneise further teaches that, “In certain embodiments, wall power is used either to charge the batteries, or to supply power to operate the unit in case the batteries were discharged. In other embodiments, a power supply which can supply the current necessary to both charge the batteries at the same time as providing the current necessary to operate the device is used.” (¶44)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to wherein the module is configured to charge a battery of the electronic smoking device and to directly power an atomizer/liquid reservoir portion of the electronic smoking device as taught in Henry and 
Regarding claim 2, the combination of Henry and Brenneise the module according to claim 1 as discussed above.  Henry further discloses, wherein the energy storage comprises a storage battery adapted to power the electronic smoking device via the first coupling element (¶35).
Regarding claim 4, the combination of Henry and Brenneise discloses the module according to claim 1 as discussed above.  Henry further discloses, wherein the module comprises a controller unit configured to communicate with the portable electronic device (Fig. 1, control component 106 and Fig. 3, control component 314, ¶71-¶73).
Regarding claim 5, the combination of Henry and Brenneise discloses the module according to claim 4 as discussed above.  Henry further discloses, wherein the controller unit is configured to transmit a control signal to the electronic smoking device via the first coupling element upon reception of an input signal from the portable electronic device via the second coupling element (¶48, ¶65, Fig. 3).
Regarding claim 8, the combination of Henry and Brenneise discloses the module according to claim 1 as discussed above.  Henry further discloses, wherein the first coupling element is a female electrical connector, and wherein the female electrical connector is a coaxial connector.
The first connector in Henry, Fig. 1, proximal attachment end 122, is a female connector in that it is recessed to accept the connection from the cartridge 104.  The female connector is also coaxial in that it is on a common axis with the cartridge.  
Regarding claim 10, the combination of Henry and Brenneise discloses the module according to claim 1 as discussed above.  Henry further discloses, wherein the module is configured to transmit an identification signal to the portable electronic device upon attachment of the portable electronic device to the second coupling element (¶46).
Regarding claim 11, Henry discloses a system for powering an electronic smoking device, the system comprising: a portable electronic device (Fig. 3, computing device 306), the electronic smoking device (Fig. 3, aerosol delivery device 302) and the module (Fig. 1, control body 102).  
Henry does not explicitly disclose wherein the portable electronic device is coupled to the module, wherein the electronic smoking device is coupled to the module, and wherein the portable electronic device is configured to supply energy to the module.
Henry discloses broad use of battery and connectivity with several references incorporated to power the device and the components thereof.  Specifically Henry discloses an embodiment where the reservoir is in electrical and in contact with both the battery and the controller (¶40).  Henry further incorporates by reference US Patent App. 20100028766 to 
Henry further discloses the charging accessory device 304.  This device may have a housing to attach to the cartridge 104 or 204 and be used with the aerosol delivery device 302 (¶54).  Additionally, Henry discloses that this device may take on several shapes to be carried in a pocket or handbag (¶55).   Henry discloses that the housing 400 illustrated in Fig. 4 is non limiting, but that it may be configured to receive the control body portion OR the fully assembled device (¶56).  Henry discloses that the charging accessory device may include a power storage device 322 to charge the battery 312 AND/OR other component of the aerosol delivery device (¶59, emphasis added).
Brenneise teaches a hand-held apparatus to vaporize volatile compounds disposed in a solid source material (Abstract).  Brenneise further teaches that, “In certain embodiments, wall power is used either to charge the batteries, or to supply power to operate the unit in case the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to provide wherein the portable electronic device is coupled to the module, wherein the electronic smoking device is coupled to the module, and wherein the portable electronic device is configured to supply energy to the module as taught in Henry and Brenneise.  Henry broadly teaches charging devices and methods for an aerosol delivery device.  The electrical connections taught in Henry enable charging, data communication, and shared data use.  Brenneise specifically teaches that the power supply can supply current to the batteries to charge and/or operate the device.  A person of ordinary skill in the art would be motivated to use the charging accessory taught in Henry to both charge the battery and directly power the components, including the atomizer/liquid reservoir, of the device.  Further a person would use the charging and powering teaching from Brenneise to operate the vape device where the battery is dead and charging.   Doing so would enable a single charging method and provide the user with greater flexibility when charging and extended use.  
Regarding claim 12, the combination of Henry and Brenneise discloses the system according to claim 11 as discussed above.  Henry further discloses, wherein the portable electronic device is configured to control the electronic smoking device via the module (¶72).
Regarding claim 13, the combination of Henry and Brenneise discloses the system according to claim 11 as discussed above.  Henry further discloses, wherein the portable electronic device comprises a human-machine interface, and wherein the portable electronic device is configured to transmit an input signal to the module upon detection of a user input at the human-machine interface (¶78, ¶83, ¶84).
A human-machine interface is the point at which a user interacts with a computer system.  Henry describes the user having the ability to interact with and view the data regarding the aerosol delivery device (¶78).  Further the network allows the device to communicate with social networking services (¶83-¶84).  These activities where the user interacts with the system are a human-machine interface.  
Regarding claim 14, the combination of Henry and Brenneise discloses, A method for powering an electronic smoking device by using the module according to claim 1, wherein the method comprises: coupling the portable electronic device to the second coupling element, supplying energy, from the portable electronic device, to the module via the second coupling element, coupling the electronic smoking device to the first coupling element, supplying power, from the module, via the first coupling element, to at least one of a battery of the electronic smoking device or an atomizer/liquid portion of the electronic smoking device., for the reasons stated above with regard to claim 1.
Regarding claim 15, the combination of Henry and Brenneise discloses the method according to claim 14, as discussed above.  Henry further discloses, wherein the method further comprises: communicating with the electronic smoking device, via the module, by using a human-machine interface of the portable electronic device, for the reasons stated above with regard to claim 13.


Claims 3, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Brenneise as discussed above, and further in view of US Patent App. 20140041655 A1 (hereinafter Barron) .
Regarding claim 3, the combination of Henry and Brenneise discloses the module according to claim 1 as discussed above.  Henry does not disclose, wherein the energy storage has a capacity between 1 and 5000 milliampere-hours (mAh).
Barron teaches a portable vaporizer.  The vaporizer comprises a battery for powering the device.  The battery is chosen to allow for longer life, better regulated battery heat, and better regulated heat chamber in the tank (¶80).  Barron teaches that batteries can have a range and the typical capacity is about 800 mAh.  However, Barron also provides for other vaporizer embodiments with batteries of different mAh.  In fact, Barron states that batter can be of any mAh and remain functional for at least one use (¶96, emphasis added).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henry and Brenneise to provide a battery wherein the energy storage has a capacity between 1 and 5000 milliampere-hours (mAh) as taught in Barron.  Barron teaches that the value of mAh needs to be optimized to improve single-use life, better regulate batter heat and better regulate heat chamber. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use batteries of different mAh as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).
Regarding claim 16, the combination of Henry and Brenneise and Barron discloses the module according to claim 3 as discussed above.  The combination does not explicitly disclose, wherein the energy storage has a capacity between 10 and 2500 mAh.
Barron teaches a portable vaporizer.  The vaporizer comprises a battery for powering the device.  The battery is chosen to allow for longer life, better regulated battery heat, and better regulated heat chamber in the tank (¶80).  Barron teaches that batteries can have a range and the typical capacity is about 800 mAh.  However, Barron also provides for other vaporizer embodiments with batteries of different mAh.  In fact, Barron states that batter can be of any mAh and remain functional for at least one use (¶96, emphasis added).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henry and Brenneise and Barron to provide a battery wherein the energy storage has a capacity between 10 and 2500 mAh as taught in Barron.  Barron teaches that the value of mAh needs to be optimized to improve single-use life, better regulate batter heat and better regulate heat chamber. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use batteries of different mAh as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller,
Regarding claim 17, the combination of Henry and Brenneise and Barron discloses the module according to claim 16 as discussed above.  The combination does not explicitly disclose, wherein the energy storage has a capacity between 30 and 500 mAh.
Barron teaches a portable vaporizer.  The vaporizer comprises a battery for powering the device.  The battery is chosen to allow for longer life, better regulated battery heat, and better regulated heat chamber in the tank (¶80).  Barron teaches that batteries can have a range and the typical capacity is about 800 mAh.  However, Barron also provides for other vaporizer embodiments with batteries of different mAh.  In fact, Barron states that batter can be of any mAh and remain functional for at least one use (¶96, emphasis added).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henry and Brenneise and Barron to provide a battery wherein the energy storage has a capacity between 30 and 500 mAh as taught in Barron.  Barron teaches that the value of mAh needs to be optimized to improve single-use life, better regulate batter heat and better regulate heat chamber. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use batteries of different mAh as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller,
Regarding claim 18, the combination of Henry and Brenneise and Barron discloses the module according to claim 17 as discussed above.  The combination does not explicitly disclose, wherein the energy storage has a capacity of approximately 400 mAh.
Barron teaches a portable vaporizer.  The vaporizer comprises a battery for powering the device.  The battery is chosen to allow for longer life, better regulated battery heat, and better regulated heat chamber in the tank (¶80).  Barron teaches that batteries can have a range and the typical capacity is about 800 mAh.  However, Barron also provides for other vaporizer embodiments with batteries of different mAh.  In fact, Barron states that batter can be of any mAh and remain functional for at least one use (¶96, emphasis added).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henry and Brenneise and Barron to provide a battery wherein the energy storage has a capacity of approximately 400 mAh as taught in Barron.  Barron teaches that the value of mAh needs to be optimized to improve single-use life, better regulate batter heat and better regulate heat chamber. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use batteries of different mAh as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Henry and Brenneise as applied to claim 4 above, and further in view of US Patent App. 20140096782-A1 (hereinafter Ampolini).
Regarding claim 6, the combination of Henry and Brenneise discloses the module according to claim 4 as discussed above.  Henry does not disclose, wherein the module comprises an activation button operable to generate an activation signal, wherein the controller unit is configured to transmit a power control signal to the electronic smoking device upon generation of the activation signal.
Ampolini teaches an electronic smoking article and associated method.  The article has a control body 80 and a cartridge 90 (Fig. 2).  The control body has a control component 20 (¶78).  The article can have a push button.  There may be multiple buttons for powering the article on and off (¶32).  (Fig. 1, control buttons 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henry and Brenneise to provide wherein the module comprises an activation button operable to generate an activation signal, wherein the controller unit is configured to transmit a power control signal to the electronic smoking device upon generation of the activation signal as taught in Ampolini.  A person of ordinary skill in the art desiring to provide the user with the ability to turn the device on an off manually would have provided a touch button.

Claims 7, 19, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Henry and Brenneise as applied to claim 1 above, and further in view of US Patent App. 20150059780-A1 (hereinafter Davis).
Regarding claim 7, the combination of Henry and Brenneise discloses the module according to claim 1 as discussed above.  Henry does not disclose, wherein the energy storage is adapted to transfer electrical power to the electronic smoking device via the first coupling element with an electrical current between 0.1 and 5 Amperes.
Davis teaches components for heating an aerosol precursor solution so as to vaporize the solution and form and aerosol (Abstract).  Davis teaches that a carbon heater can be used.  The carbon-based heater can apply electrical current between 0.1 amps and about 15 amps (¶83).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henry and Brenneise to provide wherein the power supply element is adapted to transfer electrical power to the electronic smoking device via the first coupling element with an electrical current between 0.1 and 5 Amperes as taught in Davis.  A person of ordinary skill in the art desiring heat the contents of an e-cigarette would have optimized the heating of the aerosol by adjusting the current.  Davis teaches a wide current range.
Regarding claim 19, the combination of Henry and Brenneise and Davis discloses the module according to claim 7 as discussed above.  The combination does not explicitly disclose, wherein the electrical current is between 0.5 and 4 Amperes.
Davis teaches components for heating an aerosol precursor solution so as to vaporize the solution and form and aerosol (Abstract).  Davis teaches that a carbon heater can be used.  The carbon-based heater can apply electrical current between 0.1 amps and about 15 amps (¶83).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henry and Brenneise and Davis to provide wherein the electrical current is between 0.5 and 4 Amperes as taught in Davis.  A person of ordinary skill in the art desiring heat the contents of an e-cigarette would have optimized the heating of the aerosol by adjusting the current.  Davis teaches a wide current range.
Regarding claim 20, the combination of Henry and Brenneise and Davis discloses the module according to claim 19 as discussed above.  The combination does not explicitly disclose, wherein the electrical current is between 1 and 3 Amperes.
 Davis teaches components for heating an aerosol precursor solution so as to vaporize the solution and form and aerosol (Abstract).  Davis teaches that a carbon heater can be used.  The carbon-based heater can apply electrical current between 0.1 amps and about 15 amps (¶83).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henry and Brenneise and Davis to provide wherein the electrical current is between 1 and 3 Amperes as taught in Davis.  A person of ordinary skill in the art desiring heat the contents of an e-cigarette .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henry and Brenneise as applied to claim 1 above, and further in view of US Patent App. 20150245668-A1 (hereinafter Memari).
Regarding claim 9, the combination of Henry and Brenneise discloses the module according to claim 1 as discussed above.  Henry does not disclose wherein the second coupling element is a male electrical connector according to the Micro-USB standard.
Memari teaches a portable personal storage and carrying device for an e-cigarette that can charge a power source (Abstract).  The device has a “650 mAh battery 68 connected to it and a Micro USB Connector 67 for re-charging the main battery and communications” (¶383).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henry and Brenneise to provide wherein the second coupling element is a male electrical connector according to the Micro-USB standard as taught in Memari.  A person of ordinary skill in the art desiring to increase options for charging to be compliant with updated technology would have obviously modified Henry to allow for charging and data communication through a micro-USB.  Doing so would increase the flexibility of use.
Response to Arguments
Applicant's arguments filed April 10, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues, “Henry discloses a charging accessory device that is simply configured to supply power to the battery of an aerosol delivery device. See, e.g., paragraph [0059]. Thus, Henry fails to disclose each and every element of amended claim 1.”  The embodiment of ¶59 is a single example of the charging accessory that charges the battery.  This embodiment is not limiting.  In fact within the same ¶59, as discussed above in the rejection of the amended claim 1, Henry specifically teaches that the charging accessory can charge the battery AND/OR power other components of the aerosol delivery device.  Brenneise specifically teaches that the power supply can supply current to the batteries to charge and/or operate the device (¶44).   Therefore, applicant’s argument is not persuasive.  
Regarding applicant’s arguments concerning the other rejected claims, applicant has stated that the rejections should be withdrawn because they are dependent on claim 1 which applicant amended and believes is allowable.  However, for the reasons stated above, the amended claim 1 stands rejected.  Therefore the claims that depend from claim 1 also stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US Patent 10842194-B2 to Batista (priority date August 13, 2014).  Batista discloses an electrically operated aerosol-generating system is provided, including an aerosol-generating assembly including an aerosol-forming substrate, at least one electric heater configured to heat the substrate, a first data storage device, a first electrical connector, and a computing device including a supply of electrical energy, a user interface, at least one user input device, a second .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747